UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2015 Date of reporting period:November 30, 2014 Item 1. Reports to Stockholders. Reinhart Mid Cap Private Market Value Fund Investor Class Shares – RPMMX Advisor Class Shares – RPMVX Semi-Annual Report www.ReinhartFunds.com November 30, 2014 Reinhart Mid Cap Private Market Value Fund (Unaudited) January 19, 2015 Fellow Shareholders, The U.S. equity markets enjoyed another strong year in 2014 with most market indexes up double-digits.January of 2015 represents the 70th month of an impressive bull market that began in March of 2009.Of course corporate America deserves some credit for driving record profits again last year, but we also realize the role that stimulative Fed policy has played in this extended market rally.As for predicting future market movements, we will refrain as usual.But after such strong positive multi-year returns, we believe 2015 is a good time to reduce portfolio risk and prepare for potential market volatility. The Reinhart Mid Cap Private Market Value Fund continued to generate positive returns for the six-month period ending November 30, 2014, with the Advisor Class gaining +1.67%.However, the Fund did not keep up with the Russell Midcap Value Index, lagging the benchmark by -3.40% during this same period.Knowing our defensive philosophy can trail in prolonged bull markets, we weren’t too surprised to underperform in the 6 months ending November 30, 2014.But the Fund’s portfolio management team was disappointed by the degree of relative returns, and our shareholders deserve a thorough explanation and portfolio outlook. The two primary detractors from the Fund’s performance for the six-month period ending November 30, 2014, were the portfolio’s energy overweight and the unusual market cap dynamics within the midcap universe.Let’s address the latter issue first.Looking specifically at the Russell Midcap Value benchmark, a severe divergence occurred with companies over $20B in market cap out-pacing companies under $5B in market cap – by more than 8.6% during this same six-month period.The details appear in the table below.This trend worked against the Fund quite dramatically in 2014, as the PMV process emphasizes Mid Cap stocks with less Wall Street research coverage and smaller market caps (82% of holdings under $10B). Market Cap Range Avg Stock Return* Avg Mix in RMV Index* Avg Mix in Fund* Over $20 Billion: +10.9% 12% of holdings 3% of holdings $10 – $20 Billion: +7.4% 38% of holdings 10% of holdings $5 – $10 Billion: +4.6% 30% of holdings 40% of holdings Under $5 Billion: +2.2% 20% of holdings 42% of holdings * FactSet 6-month attribution report (11/30/14 with monthly rebalancing) vs. Russell Midcap Value Index The other more obvious factor which hurt performance was the Fund’s overweight of the energy sector.Although the portfolio only owned four energy stocks during this period with an average portfolio weighting under 10%, the precipitous collapse in oil prices pressured these holdings as investors fled energy-related stocks.The decline in oil prices (from $105 in June to $50 by year-end) seemed to accelerate each month as Saudi Arabia signaled no production cuts in the face of slowing global demand.Although we have seen oil markets collapse in the past, prior sell-offs of this magnitude (1998, 2001, 2008) have been accompanied by other major asset declines, making 2014 a unique situation.We do believe the price of oil has fallen below the incremental cost of production and expect significant spending cuts to be announced this quarter.Energy companies will likely adjust production in view of significantly lower oil prices, which would reduce global supply and improve the outlook for longer-term energy prices.Since the energy companies in the Fund maintain oil & gas reserves with an average life in the 12-15 year range, such dramatic stock reactions to short-term oil prices seem overdone to us.As a result, the Fund continues to overweight the sector and has added to energy positions opportunistically in recent months. 1 Reinhart Mid Cap Private Market Value Fund (Unaudited) Looking forward, Reinhart remains committed to the PMV process and we believe this discipline will serve the Fund well in volatile markets.Although we always seek to learn from our mistakes, our conviction in the investment process and current Fund portfolio has never been stronger.We realize that many factors which impact relative performance worked against the portfolio in the trailing six months.However, the portfolio management team has observed such factors reverse course in prior market cycles and is convinced that the consistent, disciplined private market value approach will eventually drive better relative performance for our shareholders. Thank you again for your participation in the Reinhart Mid Cap Private Market Value Fund. Our investment team appreciates the investment in capital and trust you have placed in the Fund and the PMV process as we move forward. Sincerely, Brent Jesko, MBA Senior Portfolio Manager, Reinhart Partners Inc. Must be preceded or accompanied by a prospectus. Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.Investing in medium-sized companies involves greater risk than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity. Opinions expressed are those of the fund manager and are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. • The Russell Midcap Value Index is an unmanaged index which measures the performance of mid-sized U.S. companies. An investment cannot be made directly to an index. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. Quasar Distributors, LLC, Distributor. 2 Reinhart Mid Cap Private Market Value Fund Value of $10,000 Investment (Unaudited) The chart assumes an initial investment of $10,000. Performance reflects waivers of fee and operating expenses in effect. In the absence of such waivers, total return would be reduced. Past performance is not predictive of future performance. Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return as of November 30, 2014 1-Year Since Inception(1) Investor Class 9.01% 18.40% Advisor Class 9.29% 18.69% Russell Midcap Value Index(2) 17.02% 24.57% Inception date of the Fund was June 1, 2012. The Russell Midcap Value Index measures the performance of those Russell Midcap companies with lower price-to-book ratios and lower forecasted growth values. 3 Reinhart Mid Cap Private Market Value Fund Expense Example (Unaudited) November 30, 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (June 1, 2014 – November 30, 2014). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (6/1/2014) Value (11/30/2014) (6/1/2014 to 11/30/2014) Investor Class Actual(2) Investor Class Hypothetical (5% annual return before expenses) Advisor Class Actual(2) Advisor Class Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for most recent six-month period of 1.35% and 1.10% for the Investor Class and Advisor Class, respectively, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Based on the actual returns for the six-month period ended November 30, 2014 of 1.54% and 1.67% for the Investor Class and Advisor Class, respectively. 4 Reinhart Mid Cap Private Market Value Fund Allocation of Portfolio Net Assets (Unaudited) November 30, 2014 (% of Net Assets) Top Ten Equity Holdings (Unaudited) November 30, 2014 (% of net assets) Dick’s Sporting Goods % ADT % Corrections Corporation of America – REIT % PetSmart % Eaton Vance % BOK Financial % White Mountains Insurance Group % Cognizant Technology Solutions, Class A % Valmont Industries % Exelis % 5 Reinhart Mid Cap Private Market Value Fund Schedule of Investments (Unaudited) November 30, 2014 Description Shares Value COMMON STOCKS – 92.3% Consumer Discretionary – 11.3% Allison Transmission Holdings $ Dick’s Sporting Goods Discovery Communications, Class A* PetSmart Whirlpool Consumer Staples – 3.8% Ingredion Kroger Energy – 7.3% Atwood Oceanics* Denbury Resources Whiting Petroleum* WPX Energy* Financials# – 27.8% American Financial Group BOK Financial Corrections Corporation of America – REIT Eaton Vance Fifth Third Bancorp Fulton Financial Investors Bancorp Jones Lang LaSalle Markel* Plum Creek Timber – REIT Ryman Hospitality Properties – REIT White Mountains Insurance Group Health Care – 2.9% Hologic* Universal Health Services, Class B Industrials – 18.4% ADT Babcock & Wilcox See Notes to the Financial Statements 6 Reinhart Mid Cap Private Market Value Fund Schedule of Investments (Unaudited) – Continued November 30, 2014 Description Shares Value COMMON STOCKS – 92.3% (Continued) Industrials – 18.4% (Continued) Clean Harbors* $ Exelis Expeditors International of Washington Joy Global Orbital Sciences* Valmont Industries Information Technology – 6.9% Cognizant Technology Solutions, Class A* DST Systems Synopsys* Materials – 6.9% AptarGroup Ashland Greif, Class A Utilities – 7.0% AGL Resources Entergy Public Service Enterprise Group Vectren Total Common Stocks (Cost $76,714,026) SHORT-TERM INVESTMENT – 7.7% Invesco Treasury Portfolio, 0.01%^ (Cost $6,738,255) Total Investments – 100.0% (Cost $83,452,281) Other Assets and Liabilities, Net – 0.0% Total Net Assets – 100.0% $ * Non-income producing security # As of November 30, 2014, the Fund had a significant portion of its assets invested in this sector. The financial services sector may be more greatly impacted by the performance of the overall economy, interest rates, competition, and consumer confidence and spending. ^ Variable rate security – The rate shown is the rate in effect at November 30, 2014. REIT – Real Estate Investment Trust See Notes to the Financial Statements 7 Reinhart Mid Cap Private Market Value Fund Statement of Assets and Liabilities (Unaudited) November 30, 2014 ASSETS: Investments, at value (Cost $83,452,281) $ Dividends & interest receivable Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable to investment adviser Accrued distribution fees Payable for fund administration & accounting fees Payable for compliance fees Payable for transfer agent fees & expenses Payable for custody fees Payable for capital shares redeemed Payable for trustee fees Accrued other fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class Advisor Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share $ $ Unlimited shares authorized without par value. See Notes to the Financial Statements 8 Reinhart Mid Cap Private Market Value Fund Statement of Operations (Unaudited) For the Six Months Ended November 30, 2014 INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees (See Note 4) Fund administration & accounting fees (See Note 4) Transfer agent fees (See Note 4) Distribution fees – Investor Class (See Note 5) Federal & state registration fees Audit fees Compliance fees (See Note 4) Legal fees Custody fees (See Note 4) Trustee fees (See Note 4) Other Postage & printing fees Total expenses before reimbursement/waiver Less: reimbursement/waiver from investment adviser (See Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 9 Reinhart Mid Cap Private Market Value Fund Statements of Changes in Net Assets Six Months Ended November 30, 2014 Year Ended (Unaudited) May 31, 2014 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Increase in net assets from Investor Class transactions Advisor Class: Proceeds from shares sold Proceeds from reinvestment of distributions — Payments for shares redeemed ) ) Increase in net assets from Advisor Class transactions Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class — ) Advisor Class — ) From net realized gains: Investor Class — ) Advisor Class — ) Total distributions to shareholders — ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including accumulated undistributed net investment income of $303,909 and $93,296, respectively $ $ See Notes to the Financial Statements 10 Reinhart Mid Cap Private Market Value Fund Financial Highlights For a Fund share outstanding throughout the period. Six Months Ended November 30, 2014 Year Ended Year Ended (Unaudited) May 31, 2014 May 31, 2013 Investor Class PER SHARE DATA: Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: Net investment income — ) ) Net capital gains — ) — Total distributions — ) ) Net asset value, end of period $ $ $ TOTAL RETURN %(1) % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement/waiver %(2) % % After expense reimbursement/waiver %(2) % % Ratio of net investment income (loss) to average net assets: Before expense reimbursement/waiver %(2) )% )% After expense reimbursement/waiver %(2) % % Portfolio turnover rate 21
